Mr. Chief Justice Wilkin delivered the opinion of the court: It is insisted by appellants that they are entitled to receive full distributive shares of the assets reported by the administrator to the probate court of Clinton county without in any way being charged with the amounts received from the Missouri assets. The proposition is so manifestly unjust to other creditors of the insolvent estate that it should be sustained only in obedience to strict and imperative requirements of the law. The general policy of the law in all jurisdictions, so far as we are aware, is, that all the property of a deceased insolvent debtor not set apart for the widow or minor children shall become assets in the hands of his administrator for the payment, pro rata, of all his debts according to classification, no matter where the assets may be found or the creditors reside. In Dawes v. Head, 3 Pick. 128, it was said by Parker, Judge: “We cannot think that in any civilized country advantage ought to be taken of the accidental circumstances of property being found within its territory which may be reduced to possession by the aid of its courts and law, to sequester the whole for the use of its own subjects or citizens, and where it shall be known that all the estate and effects of the deceased are insufficient to pay his just debts. Such a doctrine would be derogatory to the character of any government.” The above quoted sections 263 and 264 of the Missouri statute, as well as other sections of that statute, clearly recognize this just and equitable rule. Our statute provides, that “when the estate is insufficient to pay the whole of the demands, the demands in any one class shall be paid pro rata, whether the same are due by judgment, writing obligatory or otherwise, except as otherwise provided.” (1 Starr & Cur. chap. 3, sec. 71.) Unless, therefore, appellants have shown that their claims are in some way exceptions to the general rule, the judgment of the circuit court is right and should be affirmed. It seems to be thought by appellants’ counsel that they aré entitled to a preference over other creditors, as to the Missouri assets, on the principle that in the settlement of insolvent estates a creditor shall be allowed to prove his whole debt without regard to any collateral security he may hold, and be entitled to ,a dividend on the whole claim so allowed,—citing Furness v. Union Nat. Bank, 147 Ill. 570, First Nat. Bank of Peoria v. Commercial Nat. Bank, 151 id. 308, Levy v. Chicago Nat. Bank, 158 id. 88, and cases from other jurisdictions holding the same rule. No argument seems necessary to show that the doctrine of these cases can have no application to the question at issue. How can it be said that the Missouri property was in any sense a collateral security for appellants’ claims, or that it was a fund open to them for the payment of their debts rather than those of all other creditors? At the time of the death of Ramsay he owned the property free from any lien whatever in their favor, and it was liable for the payment of all his debts. It is further contended that appellants are entitled to a preference over other creditors in that property because of some superior diligence on their part. No reason or authority is cited in support of this contention, and none, we think, can be It was undoubtedly the right of all the creditors of Rufus N. Ramsay to have the Missouri estate, as well as his Illinois property, converted into money and applied in payment of his debts, and it was the duty of the resident administrator to see that that purpose was accomplished. Being a non-resident of the State of Missouri, and therefore disqualified by the statute of that State from taking letters of administration himself, it was his duty to procure administration in the name of a resident. It was undoubtedly also the privilege of any creditor to cause such administration. It was also proper for Illinois creditors to file their claims and have them allowed in the probate court of St. Louis and to cause the real estate there tobe sold for the payment of the debts of Rufus N. Ramsay, but not for the payment of the claims probated there, alone, because by the express provisions of the statute of that State, the estate being insolvent, the property found in Missouri was to be so disposed of that all his creditors there and elsewhere should receive an equal share, in proportion to their respective debts. There was no occasion for diligence upon the part of creditors in filing their claims there. They each had a right to rely upon the Missouri statute for protection against the claim now made by appellants. Upon the death of a person intestate, leaving assets in different States or countries, the administration in the domicile of the deceased is the principal administration through which, in contemplation of law, assets are tolbe distributed in payment of his debts. (Young v. Wittenmyre, 123 Ill. 303.) Administration in other States or jurisdictions must be held in order to collect the debts and reduce the assets into money, which are known as ancillary or auxiliary administrations. In the absence of statutory provision it is the duty of the auxiliary administrators to collect the assets, reduce them to money and transmit them to the principal administrator, or they may, under certain circumstances, pay claims probated there, transmitting only what remains in their hands to the principal administrator. Where, however, the estate is insolvent, it has been held, and we think with reason and justice, that the auxiliary administrator has no right to pay resident claimants, or those who have filed their claims there, more than their pro rata share of the whole estate. (Dawes v. Head, supra; Davis v. Easty, 8 Pick. 475; Minor v. Austin, 45 Iowa, 221; 2 Kent’s Com. 434.) Manifestly, under section 263 of the Missouri statute, the administrator there had no right to pay these appellants more than their proportionate part of the whole assets, taking into account all seventh-class “creditors there and elsewhere,” even though the property in that State had sold for enough tó pay them in full, and, as we have said, every “creditor there or elsewhere” had a right to rely upon his performing his duty under that statute. He might have complied with the request of appellee, and after paying the small claims of resident creditors transmitted the balance of the fund in his hands for distribution. However, his refusal to do so, and the refusal of the St. Louis probate court to order him to do so, did not render it impracticable to still give effect to said section 263 and the provisions of our own statute, above quoted. It is to be observed that these appellants are not content with what the Missouri court gave them, but come into the probate court of Clinton county and demand that they shall be allowed to participate in the assets in the hands of the appellee, the resident administrator. Having done so, we entertain no doubt that the latter court had the power, and that it was its duty, to require them to account for that which they had received under the Missouri administration, and to order a distribution pro rata among all the seventh-class creditors.- The judgment of the circuit court to that effect was right, and was properly affirmed by the Appellate Court. Judgment affirmed.